Citation Nr: 0710040	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision issued in 
December 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
service connection for post-traumatic stress disorder (PTSD) 
and hepatitis C.  In an October 2005 rating decision, the RO 
granted service connection for PTSD and assigned a 50 percent 
disability rating.  As this is considered a grant in full, 
this issue is no longer on appeal.  See Grantham v. Brown, 
114 F.3d 1156 (1997).   

In his July 2004 VA Form 9, the veteran had requested a 
hearing before a Veterans Law Judge; however, he withdrew his 
request in an August 2004 written notice.  38 C.F.R. § 20.704 
(2006).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ).  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that he contracted his hepatitis C while 
in service, and that it began to manifest while in service.  
In the alternative, the veteran contends that his alcohol 
abuse, which could be a means to anesthetize his service-
connected PTSD, was the proximate cause of his hepatitis C.   

As an initial matter, the AOJ must provide notice of the 
information and evidence not of record that is necessary to 
establish service connection for a disability that is 
proximately due to or the result of a service-connected 
disability, to include consideration of the holding of the 
decision reached in Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VA Fast Letter 98-110, 
November 30, 1998.  

Service medical records reflect that the veteran had urethral 
discharge and gonorrhea after sexual contact with a woman who 
was a "pick-up."  It appears that he received treatment for 
this disorder for several months while in service, and it is 
noted on his separation Report of Medical History.  The 
veteran was diagnosed with hepatitis C in 1999, while being 
treated for alcoholism.  Several notes in his psychiatric 
treatment records indicate a link between his alcoholism and 
his hepatitis C.  In addition, VA medical records reflect 
that the veteran reported that he was an IV drug user in the 
1970's.     

The duty to assist includes providing a VA medical opinion 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  It appears that the 
veteran receives ongoing treatment for his hepatitis C.  On 
remand, the AOJ should obtain these records.  After receipt 
of the records, the veteran should be afforded a VA 
examination to ascertain the etiology of his hepatitis C, to 
include whether it was due to in-service high risk sexual 
activity, IV drug use in the 1970's or alcohol abuse claimed 
as due to this service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that explains the information and 
evidence not of record that is necessary 
to establish  service-connection for a 
disability that is proximately due to or 
the result of a service-connected 
disability, to include the holding of the 
decision reached in Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his hepatitis C.  
The AOJ should attempt to obtain records 
from each health care provider he 
identifies that might have available 
records.  If records are unavailable, 
please have the provider so indicate.  

3.  After completion of 1 and 2, the 
veteran should be scheduled for a VA 
examination(s), by an appropriate 
specialist(s), in order to ascertain the 
nature, extent, and etiology of his 
hepatitis C.  This remand and the claims 
file must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination, and the 
examiner(s) should so indicate in the 
examination report.  All special studies 
or tests deemed necessary by the examiner 
are to be accomplished. 

The examiner(s) should furnish an opinion 
with supporting rationale, as to (1) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's hepatitis C began during active 
service or was etiologically related to 
the veteran's period of active duty, (2) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's hepatitis C is due to 
intervening post-service causes such as 
IV drug use, (3) whether it is at least 
as likely as not (50 percent or more 
probability) that his alcohol abuse is 
proximately due to, or the result of, the 
veteran's service-connected PTSD, (4) 
whether it is at least as likely as not 
(50 percent or more probability) that his 
hepatitis C is proximately due to, or the 
result of, the veteran's alcohol abuse, 
claimed as due to his service-connected 
PTSD, and (5) whether it is at least as 
likely as not (50 percent or more 
probability) that his alcohol abuse, 
claimed as due to his service-connected 
PTSD has aggravated or accelerated his 
hepatitis C beyond its natural 
progression.  The examiner(s) must 
include a full discussion of all modes of 
transmission, to include high risk sexual 
activity and IV drug use in the 1970s.  
The examiner(s) should clearly outline 
the rationale and discuss the medical 
principles involved for any opinion 
expressed.  

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
4.  After completion of the above, VA 
should readjudicate the appellant's claim 
on a direct basis and due to aggravation 
considering the applicability of the 
decision reached in Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case reflecting 
consideration of the service connection 
theories listed above and to include the 
provisions of 38 C.F.R. § 3.310 (2006).  
The veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



